Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 1 of 14 PageID #: 9




                Exhibit B
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 2 of 14 PageID #: 10




   REMOVAL TO FEDERAL COURT

                STATE COURT RECORD

                           STATE OF INDIANA

                             Vigo Superior Court

                          84D06-2012-CT-006246

                        JENNIFER S. DAUGHERTY
                                   v.

                      DOLLAR TREE STORES, INC.
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 3 of 14 PageID  #:12/3/2020
                                                                        Filed: 11       10:05 AM
                                                                                                                              Clerk
                                                                                                               Vigo County, Indiana




                                          APPEARANCE FORM
                                                             (CIVIL)

                                                      In itiating Party
                        Vigo Superior Court 6

 Case Number: 84D06-2012-CT-006246
         (To be supplied by Clerk at the time of ﬁling)


 / /   Check if Pro Se. NOTE: Thisform                 is   not requiredforpro se protective orders.



 1.       The undersigned attorney and               all    attorneys listed on this form   now appear in   this
          case for the following party member(s):

                            Plaintiff, Jennifer S.           Daugherty

 2.       Telephone of pro         se initiating party
          Name ofﬁrst initiating party

 3.       Attorney information (as applicablefor service 0fprocess):

          Name:             George B. Tofaute                                Atty. N0.:     861-84
          Address:          TOFAUTE & SPELMAN                                Phone:         (812) 232-6022
                                           5’”
                            20 South             Street                      FAX:         (812) 232-8153
                            Post Ofﬁce Box 9406                              Fed. Tax ID: XX-XXXXXXX
                            Terre Haute, Indiana 47808-9406                  E-mail: tslawl@accident—law.c0m


 4.       Case Type requested:                    CT
          (See Administrative Rule          8(b)(3)

 5.       Will accept   FAX service:              YES
 6.       Are there   related cases?              NO
                  If yes,   list   case   and number below:

          Caption:

          Case N0.:

 7.       Additional information required by state or local rule:


                                                                     Tofaute     & Spelman LLC

                                                                     l I   Geo   e B. Tofaute
                                                                     George B. Tofaute 861-84
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 4 of 14 PageID  #:12/3/2020
                                                                        Filed: 12       10:05 AM
                                                                                                                     Clerk
                                                                                                      Vigo County, Indiana




                                        STATE OF INDIANA
                                    VIGO SUPERIOR COURT
                                              2020   TERM


 JENNIFER S. DAUGHERTY,

                         Plaintiff,
                                                                             Vigo Superior Court 6
                                                                          84D06-2012-CT-006246
 Vs.                                                     CAUSE NO.:

 DOLLAR TREE STORES, INC.
 a foreign for—proﬁt Corporation,


                         Defendant.



                                   SUIT   FOR PERSONAL INJURIES

        Comes now       the Plaintiff, by her Attorneys 0f Record, and for her claim against the
 Defendant   states as follows:


        1.      On and    prior to Saturday, October      3.   2020, the Defendant owned, controlled,
                operated and maintained a                  shopping by the public at 2191 South
                                                retail store for
                State   Road 46                Terre Haute, Vigo County, State of Indiana for
                                    in the City 0f
                service to the retail shopping public. The Plaintiff believes that said store is
                referred t0 as Store Number 46 by the Defendant and further states that on the
                indicated date the Plaintiff went t0 said store during regular business hours
                intending to shop as a retail patron therein.


                As   Plaintiff   was shopping and ambulating with the use of crutches due            t0   an
                unrelated partial amputation ofher leg, she was, suddenly and without warning,
                caused to   fall                             and carelessness of the Defendant
                                   as the result 0f the negligence
                in failing to inspect, maintain, monitor,and clean its floor where the Plaintiff
                was caused to fall when her crutch slipped 0n a foreign substance or substances
                on the Defendant’s store, as stated.

                The  Plaintiff sustained personal injuries which caused her both physical and
                mental pain, suffering and anxiety, incurred medical expenses, and continues
                t0 suffer pain, both physical and psychological, as the result thereof. The
                Plaintiff believes she may require future medical treatment and incur future
                medical expenses all t0 the Plaintiff’s damage as stated.
    Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 5 of 14 PageID #: 13




            WHEREFORE, the Plaintiff sues and demands judgment against the Defendant in a
     sum sufﬁcient t0 fairly and reasonably compensate her for the losses, pain, suffering, injuries
I
     and damages she has sustained, both now and in the future, asks the cost of this action and all
     the proper relief in the premises.



                                                 Respectfully submitted,


                                                 TOFAUTE & SPELMAN
                                                 20 South Fifth Street
                                                 P.O. Box 9406
                                                 Terre Haute, IN 47808-9406
                                                 (812) 232-6022    FAX (812) 232-8153



                                                 By:    Isl   George B. Tofaute
                                                              George B. Tofaute, 861-84




                                 REQQEﬁT FOR QRY TRIAL   3!




            The Plaintiff, hereby   requests Trial   By Jury in the above   cause of action.
      Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 6 of 14 PageID  #:12/3/2020
                                                                              Filed: 14       10:05 AM
                                                                                                                               Clerk
                                                                                                                Vigo County, Indiana



                                               STATE OF INDIANA
                                             VIGO SUPERIOR COURT
                                                 33 South Third Street
                                                Terre Haute, IN 47807
                                               PHONE:       (812) 462-3000



                                                        2020   TERM


JENNIFER S. DAUGHERTY,
                            Plaintiff,
                                                                                Vigo Superior Court 6

Vs.                                                        CAUSE NO.: 84D06-2012-CT-006246
DOLLAR TREE STORES, INC.                                   Dollar Tree Stores, Inc.
a foreign for—profit Corporation,                          c/o Registered Agent:
                                                           Business Commercial Registered Agent:
                            Defendant.                     Corporation Service Company
                                                           135 North Pennsylvania Street - Suite 1610
                                                           Indianapolis, IN 46204




                                                        SUMMONS
TO ABOVE-NAMED DEFENDANT:

       You have been sued by the person named     "Plaintiff", in the Court stated above. The nature of the
suit against   you   is                      which is attached to this Summons. It also states the demand
                          stated in the Complaint,
which the Plaintiff has made against you. You must answer the Complaint in writing, you or your attorney,
within twenty (20) days, commencing the day after you receive this Summons (you have twenty three (23)
days to answer if this Summons was received by mail), 0r judgment will be entered against you for what the
Plaintiff has demanded. Ifyou have a claim for relief against the Plaintiff arising from the same transaction
0r occurrence, you must assert it in your written answer.
        The following manner of service 0f Summons is hereby designated:

CERTIFIED MAIL.             If not s0 designated, the   Clerk shall cause service t0 be made by mail.

       Date:    12/3/2020

George B. Tofaute, TOFAUTE &             SPELMAN                   {3&4 ﬂ 4“”“H                         Clerk
20 South Fifth St., P. O. Box 9406
Terre Haute, Indiana 47808-9406
                                                                                             MB
(812) 232-6022
Attorneys for Plaintiff                                           (S   E A L)
     Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 7 of 14 PageID #: 15




                                      CERTIFICATE OF MAILING

       I hereby certify that 0n the     day of                 ,   2020, I mailed a copy 0f this   Summons and      a
copy of the Complaint t0 the Defendant,                                            ,   by                     Mail,
requesting a return receipt, at the address furnished by the Plaintiff(s).
Dated                     , 2020.                                                            Clerk




                           RETURN ON SERVICE 0F SUMMONS BY MAIL
       I hereby certify that the attached return receipt was received by me showing that the Summons and
a copy of the Complaint mailed t0 Defendant,                                       , was accepted by, or on

behalf 0f, the Defendant 0n the            day of                , 2020.

       I hereby certify that the envelope containing the Summons and a copy ofthe Complaint was returned

t0 me showing that the same was not accepted by the addressee on the          day of                 , 2020.




                                                   Clerk




                                  ACKNOWLEDGMENT OF SERVICE
       I   hereby acknowledge receipt 0f a copy of the Summons and a copy 0f the Complaint           in the   above
entitled cause at                                         0n the        day 0f                          ,   2020.



                                                   Signature 0f Defendant




                          RETURN ON SERVICE OF SUMMONS BY SHERIFF
       I hereby certify that I have served the within Summons: (1) by delivering a copy 0f the Summons and
a copy of the Complaint to the Defendant,                           , on the         day of                ,

2020; (2) by leaving a copy 0f the Summons and a copy of the Complaint at                                0n
                                        , 2020, the dwelling house 0r usual place 0f abode 0f the Defendant
the            day 0f
                           ,
                               01'  by mail t0 the last known address 01' the Defendant at


       Sheriff‘s Fees:
       Additional                                           Vigo County Sheriff
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 8 of 14 PageID
                                                                       Filed:#:  16
                                                                              12/1 5/2020 11 :06 AM
                                                                                                                                     Clerk
                                                                                                                      Vigo County, Indiana




                                 IN   THE VIGO COUNTY SUPERIOR COURT
                                             STATE OF INDIANA

 JENNIFER     S.   DAUGHERTY,                                 )

                                                              )

                   Plaintiff,                                 )

                                                              )   CAUSE NO.     84D06-2012-CT-006246
        V-                                                    )

                                                              )

 DOLLAR TREE STORES, INC.,                                    )

                                                              )

                   Defendant.                                 )



                              APPEARANCE BY ATTORNEY IN CIVIL CASE

 Party Classiﬁcation:           Initiating   _   Responding          \f    Intervening


 1.     The undersigned           attorney and   all   attorneys listed   0n   this   form   now   appear in this case for
        the following party member(s):


                                         DOLLAR TREE STORES, INC.
 2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B) is as follows:


        Daun A. Weliever                                                       Attorney No. 15294-49
        Molly      E.   Lee                                                    Attorney N0. 31998-49
        LEWIS WAGNER, LLP                                                      Phone: (3 17) 237-0500
        501 Indiana Avenue, Suite 200                                          FAX:     (317) 630-2790
        Indianapolis,         IN 46202                                         dweliever@lewiswagner.com
                                                                               mlee@lewiswagner.com

        Each attorney speciﬁed on this appearance:
        (a)             certiﬁes that the contact information listed for him/her             on the Indiana Supreme
                        Court Roll 0f Attorneys        is   current and accurate as of the date 0f this
                        Appearance;
        (b)             acknowledges that all orders, opinions, and notices from the court in this
                        matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                        the email address(es) speciﬁed by the attorney on the Roll 0f Attorneys
                        regardless 0f the contact information listed above for the attorney; and
        (c)             understands that he/she    is       solely responsible for keeping his/her R011 of
                        Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                        2(A).
        Attorneys can review and update their Roll 0f Attorneys contact information 0n the Courts
        Portal at http://poﬁa1.courts.in.gov.
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 9 of 14 PageID #: 17




       There are other party members: Yes       _ N0 _X
       Ifﬁrst initiatingparlyﬁling this case, the Clerk       is   requested t0 assign the case the following
       Case Type under Administrative Rule         8(b)(3):


       This case involves support issues. Yes                 No       X       (Ifyes, supply social security
       numbersfor   allfamz'ly   members 0n continuation page.)

       There are related cases: Yes          No         X   (Ifyes, list   0n continuation page.)

       This form has been served 0n    all   other parties.
       Yes   X     No _

       Additional information required by local rule:                         N/A

                                                  Respectfully submitted,


                                                  LEWIS WAGNER, LLP


                                                  /s/   Daun A. Weliever
                                                  DAUN A. WELIEVER, Attorney No. 15294-49
                                                  MOLLY E. LEE, Attorney N0. 3 1998-49
                                                  Attorneys for Defendant
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 10 of 14 PageID #: 18




                                        CERTIFICATE OF SERVICE

           Ihereby   certify that   on the   15th
                                           day of December, 2020, a copy of the foregoing was served
  on the following parties electronically by using the Court’ s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered.


  George B. Tofaute
  TOFAUTE & SPELMAN
  20 South   Fifth Street
  P.O.   Box 9406
  Terre Haute,    IN 47808-9406

                                                    /s/Daun A. Weliever
                                                    DAUN A. WELIEVER

  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis,   IN 46202
  (3 17) 237-0500
  dweliever@lewiswagner.com
  mlee@lewiswagner.com
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 11 of 14 PageID
                                                                        Filed: #:  5/2020 11:06 AM
                                                                               12/119
                                                                                                                            Clerk
                                                                                                             Vigo County, Indiana




                                  IN   THE VIGO COUNTY SUPERIOR COURT
                                              STATE OF INDIANA

  JENNIFER      S.   DAUGHERTY,                            )

                                                           )

                     Plaintiff,                            )

                                                           )     CAUSE NO.   84D06-2012-CT-006246
           V.                                              )

                                                           )
  DOLLAR TREE STORES, INC.,                                )

                                                           )

                     Defendant.                            )



                           NOTICE OF INITIAL ENLARGEMENT OF TIME

           Defendant, Dollar Tree Stores,          Inc.,       by counsel, pursuant   to   LR48-TR06-25, hereby

  informs the Court that      its   Answer   to Plaintiff’s Suit for Personal Injuries is currently    due on or

  before   December     30, 2020,      and pursuant   to   LR48—TR06-25,     that date is automatically enlarged,


  Without Order from the Court, to January 29, 2021.


                                                           Respectfully submitted,


                                                           LEWIS WAGNER, LLP


                                                           /s/   Daun A. Weliever
                                                           DAUN A. WELIEVER, Attorney No. 15294-49
                                                           MOLLY E. LEE, Attorney N0. 3 1998-49
                                                           Attorneys for Defendant
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 12 of 14 PageID #: 20




                                       CERTIFICATE OF SERVICE

           I   hereby certify that on the   15th
                                           day of December, 2020, a copy of the foregoing was served
  on the following parties electronically by using the Court’ s IEFS System and U.S. Postal Service, pre-
  paid delivery for those parties not yet registered.


  George B. Tofaute
  TOFAUTE & SPELMAN
  20 South     Fifth Street
  P.O.   Box 9406
  Terre Haute,     IN 47808-9406

                                                   /s/Daun A. Weliever
                                                   DAUN A. WELIEVER

  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis,    IN 46202
  (3 17) 237-0500
  dweliever@lewiswagner.com
  mlee@lewiswagner.com
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 13 of 14 PageID
                                                                        Filed: #: 21 10:43 AM
                                                                               12/16/2020
                                                                                                                         Clerk
                                                                                                          Vigo County, Indiana




                                    IN   THE VIGO COUNTY SUPERIOR COURT
                                                STATE OF INDIANA

  JENNIFER       S.    DAUGHERTY,                       )

                                                        )

                       Plaintiff,                       )

                                                        )     CAUSE NO.   84D06-2012-CT-006246
            V.                                          )

                                                        )
  DOLLAR TREE STORES, INC.,                             )

                                                        )

                       Defendant.                       )



                                                  JURY DEMAND

            Comes now Defendant,           Dollar Tree Stores, Inc., by counsel, pursuant to Trial Rule 38(B)


  of the Indiana Rules of Trial Procedure, and respectfully requests that            this   cause of action be


  tried   by a jury.

                                                        Respectfully submitted,


                                                        LEWIS WAGNER, LLP


                                                        /s/   Daun A. Weliever
                                                        DAUN A. WELIEVER, Attorney N0. 15294-49
                                                        MOLLY E. LEE, Attorney No. 3 1998-49
                                                        Attorneys for Defendant
Case 2:21-cv-00012-JPH-MJD Document 1-2 Filed 01/06/21 Page 14 of 14 PageID #: 22




                                        CERTIFICATE OF SERVICE

           Ihereby   certify that   on the   16th
                                               day of December, 2020, a copy of the foregoing was served
  on the following    parties   electronically by using the Court’s IEFS System and U.S. Postal Service,
  pre—paid delivery for those patties not yet registered.


  George B. Tofaute
  TOFAUTE & SPELMAN
  20 South   Fifth Street
  P.O.   Box 9406
  Terre Haute,    IN 47808-9406

                                                    /s/Daun A. Weliever
                                                    DAUN A. WELIEVER

  LEWIS WAGNER, LLP
  501 Indiana Avenue, Suite 200
  Indianapolis,   IN 46202
  (3 17) 237-0500
  dweliever@lewiswagner.com
  mlee@lewiswagner.com
